[secondamendmenttocredita001.jpg]
EXECUTION VERSION CID #: 000016249 SECOND AMENDMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT (this “Amendment”), dated as of May 13, 2020, is by and among
DENNY’S, INC., a Florida corporation (“Denny’s” or the “Borrower”), DENNY’S
CORPORATION, a Delaware corporation (“Parent”), each of those Subsidiaries of
Parent party hereto (Parent and such Subsidiaries, each a “Guarantor” and
collectively, the “Guarantors”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Administrative Agent”), and the
Lenders party hereto. W I T N E S S E T H WHEREAS, the Borrower, the Parent, the
other Guarantors, certain banks and financial institutions from time to time
party thereto (the “Lenders”) and the Administrative Agent are parties to that
certain Third Amended and Restated Credit Agreement dated as of October 26, 2017
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit
Agreement); WHEREAS, the Loan Parties have requested that the Lenders make
certain amendments to the Credit Agreement as set forth herein; and WHEREAS, the
Lenders party hereto have agreed to amend the Credit Agreement, in each case,
subject to the terms and conditions set forth herein. NOW, THEREFORE, in
consideration of the agreements hereinafter set forth, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows: ARTICLE I AMENDMENTS TO
CREDIT AGREEMENT 1.1 Amendment to the definition of “Applicable Rate”. The
definition of “Applicable Rate” in Section 1.01 of the Credit Agreement is
hereby amended by inserting the following new sentence at the end thereof:
Notwithstanding the foregoing, from the Second Amendment Effective Date until
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a) for the fiscal quarter ending of the
Parent on or about June 30, 2021, the Applicable Rate shall be equal to (i)
3.00% with respect to Eurodollar Rate Loans, (ii) 3.00% with respect to standby
Letter of Credit Fees, (iii) 3.00% with respect to commercial Letter of Credit
Fees, (iv) 2.00% with respect to Base Rate Loans and (v) 0.40% with respect to
the Commitment Fee, and thereafter the Pricing Tier shall be determined by
reference to the Consolidated Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Parent as set forth in the Compliance
Certificate delivered pursuant to Section 6.02(a) for such fiscal quarter. 1.2
Amendment to the definition of “Bail-In Action”. The definition of “Bail-In
Action” in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows: CHAR1\1726095v7



--------------------------------------------------------------------------------



 
[secondamendmenttocredita002.jpg]
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution. 1.3 Amendment to the definition of “Bail-In Legislation”.
The definition of “Bail-In Legislation” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows: “Bail-In
Legislation” means (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings). 1.4 Amendment to the definition of “Base
Rate”. The definition of “Base Rate” in Section 1.1 of the Credit Agreement is
hereby amended by deleting the reference to “the Eurodollar Rate plus 1.00%” in
clause (c) thereof and replacing it with the following: LIBOR for an Interest
Period of one month plus 1.00% (provided that clause (c) shall not be applicable
during any period in which LIBOR is unavailable or unascertainable) 1.5
Amendment to the definition of “Consolidated Leverage Ratio”. The definition of
“Consolidated Leverage Ratio” in Section 1.1 of the Credit Agreement is hereby
amended by inserting the following new sentence at the end thereof:
Notwithstanding the foregoing, for purposes of calculating the Consolidated
Leverage Ratio to determine compliance with Section 7.10(a) as of the end of the
fiscal quarters of the Parent ending on or about March 31, 2021, June 30, 2021
and September 29, 2021, Consolidated EBITDA included in clause (b) above shall
be calculated as (x) in the case of the fiscal quarter ending on or about March
31, 2021, actual Consolidated EBITDA for such fiscal quarter divided by 21.2%,
(y) in the case of the fiscal quarter ending on or about June 30, 2021, actual
Consolidated EBITDA for the period of two (2) consecutive fiscal quarters then
ending divided by 48.1%, and (z) in the case of the fiscal quarter ending on or
about September 29, 2021, actual Consolidated EBITDA for the period of three (3)
consecutive fiscal quarters then ending divided by 73.6%. 1.6 Amendment to the
definition of “Eurodollar Rate”. The definition of “Eurodollar Rate” in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows: “Eurodollar Rate” means a rate per annum determined by the
Administrative Agent pursuant to the following formula: Eurodollar Rate = LIBOR
1.00-Eurodollar Reserve Percentage CHAR1\1726095v7 2



--------------------------------------------------------------------------------



 
[secondamendmenttocredita003.jpg]
1.7 Amendment to the definition of “Eurodollar Rate Loan”. The definition of
“Eurodollar Rate Loan” in Section 1.01 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows: “Eurodollar Rate Loan” means a
Loan that bears interest at a rate based on clause (a) of the definition of
“LIBOR”. 1.8 Amendment to the definition of “Write-Down and Conversion Powers”.
The definition of “Write-Down and Conversion Powers” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows: “Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers. 1.9 Amendment to Section 1.01. Section 1.01 of
the Credit Agreement is hereby amended by inserting the following definitions in
the appropriate alphabetical order therein: “Affected Financial Institution”
means (a) any EEA Financial Institution or (b) any UK Financial Institution.
“Consolidated Cash on Hand” means, as of any date of determination, the sum of
the amount of cash and Permitted Investments of the Loan Parties and their
Subsidiaries on a consolidated basis (it being understood that such amount shall
exclude in any event any cash and Permitted Investments identified as
“restricted” on the balance sheets of the Parent and its Subsidiaries (other
than cash or Permitted Investments restricted in favor of the Administrative
Agent) or otherwise subject to a security interest in favor of any other Person
(other than security interests under the Loan Documents)). “LIBOR” means: (a)
for any interest rate calculation with respect to a Eurodollar Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and CHAR1\1726095v7 3



--------------------------------------------------------------------------------



 
[secondamendmenttocredita004.jpg]
(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination. Each calculation by the Administrative
Agent of LIBOR shall be conclusive and binding for all purposes, absent manifest
error. Notwithstanding the foregoing, in no event shall LIBOR be less than 0%.
“Liquidity” means, as of any date of determination, an amount equal to the sum
of (a) the aggregate borrowing availability under the Revolving Credit Facility
as of such date plus (b) Consolidated Cash on Hand as of such date. “Resolution
Authority” means an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority. “Second Amendment Effective
Date” means May 13, 2020. “UK Financial Institution” means any BRRD Undertaking
(as such term is defined under the PRA Rulebook (as amended form time to time)
promulgated by the United Kingdom Prudential Regulation Authority) or any person
falling within IFPRU 11.6 of the FCA Handbook (as amended from time to time)
promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms. “UK Resolution Authority” means the
Bank of England or any other public administrative authority having
responsibility for the resolution of any UK Financial Institution. 1.10
Amendment to Article I. Article I of the Credit Agreement is hereby amended by
inserting the following new Section 1.08 at the end thereof: 1.08 Divisions. For
all purposes under the Loan Documents, in connection with any division or plan
of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time. 1.11 Amendment to Section
2.15(a)(iv). The last sentence in Section 2.15(a)(iv) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows: CHAR1\1726095v7
4



--------------------------------------------------------------------------------



 
[secondamendmenttocredita005.jpg]
Subject to Section 10.22, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. 1.12 Amendment to Section 5.05(c). Section
5.05(c) of the Credit Agreement is hereby amended by inserting the following
proviso at the end thereof: ; provided that, for purposes of this Section
5.05(c), only from the Second Amendment Effective Date until the date in which
the Loan Parties are required to deliver the financial statements and Compliance
Certificate for the fiscal quarter of the Parent ending on or about June 30,
2021 pursuant to Section 6.01(b) and Section 6.02(a) respectively, the impacts
of the COVID- 19 pandemic on the business, assets, operations, properties,
condition (financial or otherwise), liabilities or material agreements of Parent
and its Subsidiaries that (x) occurred prior to the Second Amendment Effective
Date and (y) were disclosed in writing to the Administrative Agent and the
Lenders prior to the Second Amendment Effective Date shall be disregarded (to
the extent the scope of such impacts are not greater than so disclosed). 1.13
Amendment to Section 5.23. Section 5.23 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows: Section 5.23 Affected
Financial Institutions. No Loan Party is an Affected Financial Institution. 1.14
Amendment to Section 6.01. Section 6.01 of the Credit Agreement is hereby
amended by deleting the text “and” appearing at the end of paragraph (b)
thereof, replacing “.” at the end of paragraph (c) thereof with the text “;
and”, and inserting the following new clause (d) at the end thereof: (d) Monthly
Reports. (i) From the Second Amendment Effective Date through March 31, 2021, as
soon as practicable and in any event within eight (8) Business Days after the
end of each fiscal month, (x) a summary of same-store sales for such month and
(y) a report of restaurant closures and openings for such month, in each case,
for the restaurants of (A) the Loan Parties and their Subsidiaries and (B)
franchisees of the Loan Parties, in form and detail consistent with in the
customary public filings of the Parent; and (ii) from the Second Amendment
Effective Date through May 26, 2021, as soon as practicable and in any event
within eight (8) Business Days after the end of each fiscal month, a calculation
of Liquidity and demonstrating compliance with Section 7.10(c) as of the end of
such month, in form and detail reasonably acceptable to the Administrative
Agent. 1.15 Amendment to Section 7.03. Section 7.03 of the Credit Agreement is
hereby amended by inserting the following proviso at the end thereof: ; provided
further that no Investments shall be permitted to be made under clauses (d)
(other than Investments resulting from any Restricted Payments made pursuant to
Section 7.05(a)(i)), (f) (other than Investments in an aggregate amount not to
exceed $250,000), (g), (h) and (i) of this Section 7.03 during the period
commencing on the Second Amendment Effective Date ending on date in which the
Loan Parties demonstrate compliance with the financial covenants set forth in
Section 7.10 for the fiscal quarter of the Parent ending on or about
CHAR1\1726095v7 5



--------------------------------------------------------------------------------



 
[secondamendmenttocredita006.jpg]
June 30, 2021 as determined based on the Compliance Certificate provided by the
Loan Parties pursuant to Section 6.02(a) for such fiscal quarter (other than
Investments consisting of Guarantees by any Loan Party of obligations
(including, without limitation, Operating Lease obligations and Capital Lease
Obligations) of franchisees or licensees or the Purchasing Coop (to the extent
the Purchasing Coop is acting on behalf of franchisees or licensees), consistent
with past practices and on usual and customary terms for transactions of this
type, in an amount not to exceed $10,000,000 for the Loan Parties and their
Subsidiaries during such period). 1.16 Amendment to Section 7.05(a). Section
7.05(a) of the Credit Agreement is hereby amended by inserting the following
proviso at the end thereof: ; provided further that no Restricted Payments shall
be permitted to be made under clauses (ii), (iii) and (iv) of this Section
7.05(a) during the period commencing on the Second Amendment Effective Date
ending on date in which the Loan Parties demonstrate compliance with the
financial covenants set forth in Section 7.10 for the fiscal quarter of the
Parent ending on or about June 30, 2021 as determined based on the Compliance
Certificate provided by the Loan Parties pursuant to Section 6.02(a) for such
fiscal quarter. 1.17 Amendment to Section 7.10(a). Section 7.10(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows: (a)
Consolidated Leverage Ratio. As of the last day of (i) the fiscal quarter ending
on or about March 31, 2021, permit the Consolidated Leverage Ratio to be greater
than 4.50 to 1.00, (ii) the fiscal quarter ending on or about June 30, 2021,
permit the Consolidated Leverage Ratio to be greater than 4.25 to 1.00 and (iii)
the fiscal quarter ending on or about September 29, 2021 and each other fiscal
quarter, permit the Consolidated Leverage Ratio to be greater than 4.00 to 1.00,
in each case, for the respective Measurement Period. Notwithstanding the
foregoing, the covenant in this Section 7.10(a) shall not be tested as of the
end of the fiscal quarters ending on or about June 24, 2020, September 23, 2020
and December 30, 2020 (but otherwise shall be deemed to be in effect with
respect to each such fiscal quarter end for all provisions under this Agreement
and the other Loan Documents that refer to compliance or pro forma compliance
with Section 7.10). 1.18 Amendment to Section 7.10(b). Section 7.10(b) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows: (b) Consolidated Fixed Charge Coverage Ratio. As of the last day of any
fiscal quarter, permit the Consolidated Fixed Charge Coverage Ratio for the
applicable Measurement Period to be less than 1.50 to 1.00. Notwithstanding the
foregoing, (i) the covenant in this Section 7.10(b) shall not be tested as of
the end of the fiscal quarters ending on or about June 24, 2020, September 23,
2020 and December 30, 2020 (but otherwise shall be deemed to be in effect with
respect to each such fiscal quarter end for all provisions under this Agreement
and the other Loan Documents that refer to compliance or pro forma compliance
with Section 7.10), (ii) for the Fiscal Quarter ending on or about March 31,
2021, the Consolidated Fixed Charge Coverage Ratio shall be determined for only
the single fiscal quarter of the Parent then ended (rather than the period of
four (4) consecutive fiscal quarters of the Parent then ended), (iii) for the
fiscal quarter ending on or about June 30, 2021, the Consolidated Fixed Charge
Coverage Ratio shall be determined for only the period of the two (2)
consecutive fiscal quarters of the Parent then ended (rather than the period of
four (4) consecutive fiscal quarters of the Parent then ended) and (iv) for the
fiscal quarter ending on or about September 29, 2021, the Consolidated Fixed
Charge Coverage Ratio shall be determined for only the period of the three (3)
consecutive fiscal quarters CHAR1\1726095v7 6



--------------------------------------------------------------------------------



 
[secondamendmenttocredita007.jpg]
of the Parent then ended (rather than the period of four (4) consecutive fiscal
quarters of the Parent then ended). 1.19 Amendment to Section 7.10. Section 7.10
of the Credit Agreement is hereby amended by inserting the following new clause
(c) at the end thereof: (c) Minimum Liquidity. As of the last day of any fiscal
month ending during the period commencing on the Second Amendment Effective Date
and ending on May 26, 2021, permit Liquidity to be less than the corresponding
amount specified below for such fiscal month: Period Minimum Liquidity Second
Amendment Effective Date through $60,000,000 September 23, 2020 September 24,
2020 through November 18, $65,000,000 2020 November 19, 2020 through May 26,
2021 $70,000,000 1.20 Amendment to Article VII. Article VII of the Credit
Agreement is hereby amended by inserting the following new Section 7.19 at the
end thereof: Section 7.19 Consolidated Capital Expenditures. During the period
commencing on the Second Amendment Effecting Date and ending on March 31, 2021,
make any Consolidated Capital Expenditures in an amount that exceeds $10,000,000
in the aggregate for the Loan Parties and their Subsidiaries during such period
(provided that any exchange of property permitted under Section 7.04(c) shall
not otherwise be restricted by this Section 7.19). 1.21 Amendment to Section
10.22. Section 10.22 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows: 10.22 Acknowledgement and Consent to Bail-In of
Affected Financial Institutions. Solely to the extent any Lender or L/C Issuer
that is an Affected Financial Institution is a party to this Agreement and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or L/C Issuer that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by the applicable Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an Affected Financial Institution; and (b) the effects of any Bail-In
Action on any such liability, including, if applicable: (i) a reduction in full
or in part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
Affected Financial Institution, its parent undertaking, or a bridge institution
that may be issued to it or otherwise conferred on it, and that such shares or
other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or CHAR1\1726095v7 7



--------------------------------------------------------------------------------



 
[secondamendmenttocredita008.jpg]
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority. 1.22 Amendment to Article X. Article X of the Credit Agreement is
hereby amended by inserting the following new Section 10.23 after Section 10.22
as follows: 10.23 Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the FDIC under the Federal Deposit Insurance Act and Title II of the Dodd- Frank
Wall Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States): (a) In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. (b) As used in this
Section 10.23, the following terms have the following meanings: “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Covered
Entity” means any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). CHAR1\1726095v7 8



--------------------------------------------------------------------------------



 
[secondamendmenttocredita009.jpg]
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). ARTICLE II LIMITED WAIVER 2.1 Limited Waiver. Effective as of the
Second Amendment Effective Date, and subject to the terms and conditions set
forth herein and in reliance upon the representations and warranties set forth
herein, each Lender party hereto hereby waives compliance by the Loan Parties
with Section 7.10 of the Credit Agreement, solely for the fiscal quarters of the
Parent ending on or about June 24, 2020, September 23, 2020 and December 30,
2020 (and for this purpose such waiver shall be interpreted as if the Loan
Parties were not required to comply with Section 7.10 of the Credit Agreement
for the fiscal quarters of the Parent ending on or about June 24, 2020,
September 23, 2020 and December 30, 2020). The foregoing waiver is a one-time
waiver and applies only to the specified circumstances and does not modify or
otherwise affect the Loan Parties’ obligations to comply with such provisions of
the Credit Agreement or any other provision of the Loan Documents in any other
instance. The foregoing limited waiver shall not be deemed or otherwise
construed to constitute a waiver of any other provision or to prejudice any
right, power or remedy which the Administrative Agent or any Lender may not have
or may have in the future under or in connection with the Credit Agreement or
any other Loan Document, all of which rights, powers and remedies are hereby
expressly reserved by the Administrative Agent and the Lenders. The agreements
and consents set forth in this Section 2 are limited to the extent specifically
set forth above and no other terms, covenants or provisions of the Credit
Agreement or the other Loan Documents are intended to be affected hereby.
ARTICLE III CONDITIONS 3.1 Closing Conditions. This Amendment shall be deemed
effective as of the date set forth above (the “Second Amendment Effective Date”)
upon satisfaction of the following conditions (in form and substance reasonably
acceptable to the Administrative Agent): (a) Executed Amendment. The
Administrative Agent shall have received a copy of this Amendment duly executed
by each of the Loan Parties, the Administrative Agent and the Required Lenders.
(b) Fees and Out of Pocket Costs. The Administrative Agent shall have received
amendment fees for the account of each Lender consenting to this Amendment and
the Borrower shall have paid any and all reasonable out-of-pocket costs incurred
by the Administrative Agent (including the fees and expenses Moore & Van Allen
PLLC as legal counsel to the Administrative Agent) and all other fees and
amounts required to be paid to the Administrative Agent, in each case in
connection with the negotiation, preparation, execution and delivery of this
Amendment. CHAR1\1726095v7 9



--------------------------------------------------------------------------------



 
[secondamendmenttocredita010.jpg]
ARTICLE IV MISCELLANEOUS 4.1 Amended Terms. On and after the date hereof, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms. 4.2
Representations and Warranties of the Loan Parties. Each of the Loan Parties
represents and warrants as follows: (a) Each Loan Party has all requisite power
and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Amendment in
accordance with its terms. (b) This Amendment has been duly executed and
delivered by the duly authorized officers of each Loan Party that is a party
hereto and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms. (c) No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required for the execution, delivery, performance, validity or
enforceability of this Amendment. (d) The representations and warranties set
forth in Article V of the Credit Agreement and in any other Loan Document (as
amended hereby) are true and correct in all material respects as of the date
hereof (except for (i) those which expressly relate to an earlier date, which
shall be true and correct in all material respects as of such earlier date, (ii)
those that are qualified by materiality or reference to Material Adverse Effect,
which are true and correct in all respects and (iii) those contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent financial statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement). (e) No event has
occurred and is continuing which constitutes a Default or an Event of Default.
(f) The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens. (g) Each Guarantor affirms all of its obligations
under the Loan Documents and agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents. (h) The
Obligations of the Loan Parties are not reduced or modified by this Amendment
and are not subject to any offsets, defenses or counterclaims. 4.3 Reaffirmation
of Obligations. Each Loan Party hereby ratifies the Credit Agreement and each
other Loan Document to which it is a party and acknowledges and reaffirms (a)
that it is bound by all terms of the Credit Agreement and each other Loan
Document to which it is a party applicable to it CHAR1\1726095v7 10



--------------------------------------------------------------------------------



 
[secondamendmenttocredita011.jpg]
and (b) that it is responsible for the observance and full performance of its
respective obligations under the Loan Documents. 4.4 Release. The Borrower and
each of the other Loan Parties hereby releases and forever discharges the
Administrative Agent, each Lender, the L/C Issuer and their respective
predecessors, successors, assigns, attorneys and Related Parties (each and every
of the foregoing, a “Lender Party”) from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with any of
the Loan Documents through the date hereof, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Loan Party may have or claim to
have against any Lender Party. 4.5 Loan Document. This Amendment shall
constitute a Loan Document under the terms of the Credit Agreement. 4.6
Expenses. The Borrower agrees to pay all reasonable costs and expenses of
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Administrative Agent’s legal counsel. 4.7 Entirety. This Amendment and
the other Loan Documents embody the entire agreement among the parties hereto
and supersede all prior agreements and understandings, oral or written, if any,
relating to the subject matter hereof. 4.8 Counterparts; Telecopy. This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument. Delivery of an executed counterpart to this
Amendment by telecopy or other electronic means shall be as delivery of a
manually executed counterpart of this Amendment. 4.9 GOVERNING LAW. THIS
AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 4.10 Successors and Assigns.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. 4.11 Consent to
Jurisdiction; Service of Process; Waiver of Jury Trial. The jurisdiction,
services of process and waiver of jury trial provisions set forth in Sections
10.14 and 10.15 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis. [Signature pages to follow] CHAR1\1726095v7 11



--------------------------------------------------------------------------------



 
[secondamendmenttocredita012.jpg]




--------------------------------------------------------------------------------



 
[secondamendmenttocredita013.jpg]




--------------------------------------------------------------------------------



 
[secondamendmenttocredita014.jpg]




--------------------------------------------------------------------------------



 
[secondamendmenttocredita015.jpg]
CITIZENS BANK, N.A. By: ______________________________________ ____ __ __ __ __
__ ____ Name: Aaron MuccinoMuccino Title: AVP DENNY’S, INC. SECOND AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[secondamendmenttocredita016.jpg]




--------------------------------------------------------------------------------



 
[secondamendmenttocredita017.jpg]
FIFTH THIRD BANK, NATIONAL ASSOCIATION By: ___________________________________
Name: Greg McGinley Title: Authorized Signatory DENNY’S, INC. SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[secondamendmenttocredita018.jpg]
BANK OF THE WEST By: ___________________________________ Name: James Gibson
Title: Director DENNY’S, INC. SECOND AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[secondamendmenttocredita019.jpg]




--------------------------------------------------------------------------------



 
[secondamendmenttocredita020.jpg]
MUFG UNION BANK, N.A. By: ___________________________________ Name: Christine
Howatt Title: Authorized Signatory DENNY’S, INC. SECOND AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[secondamendmenttocredita021.jpg]




--------------------------------------------------------------------------------



 